department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan -9 uniform issue list legend taxpayer a amount a amount b amount c ira x date financial_institution h ira y financial_institution a date dear this is in response to your request submitted on your behalf by your authorized representative dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a over age represents through her authorized representative that she received a distribution of amount a from her ira account ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the effects of a mental impairment which was such as to impair her ability to make sound financial decisions and to understand the consequences of her actions medical documentation submitted indicates that beginning two years before date taxpayer a had begun treatment for an irreversible neurological disease which renders her unable to manage her affairs on date taxpayer a who for many years before the onset of her mental impairment handled all her family's financial affairs requested a distribution of amount a from ira x at financial_institution a 2vvgl402 page however at the time of the distribution request on date her mental condition had deteriorated to the point that she was unaware of the financial consequences of her request and failed to understand what financial_institution a recommended with respect to her need to rollover her maturing certificate of deposit instead taxpayer a closed her account with financial_institution a and deposited amount a into a savings account at financial_institution h amount a was not used for any other purposes until her authorized representative discovered the mistake she had made on date her authorized representative arranged for the rollover of amount b amount a minus the required_minimum_distribution for year ruling that the internal based on the facts and representations you request a revenue service waive the 60-day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira _ amount c into ira y rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the effects of a mental impairment which was such as to impair her ability to make sound financial decisions and to understand the consequences of her actions therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount b pursuant to this ruling letter the service will treat taxpayer a's date rollover_contribution of amount b into ira y as a d valid rollover within the meaning of code section page pjease note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours fers so manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
